Title: To George Washington from Thomas Durie, 30 August 1782
From: Durie, Thomas
To: Washington, George


                        Sir
                            NewBurgh August 30. 1782
                        
                        The Army being under orders to remove from their present position, and the impracticability of my proceeding with them, from an accident, (the loss of some money) induce me to represent to your Excellency the disagreable situation I am in, by not being enabled to discharge the Expences I have incurr’d here, for subsistence, and the far greater difficulty it would put me under by removing at present. The only prospect I have is by going to Jersey provided I can obtain your Excellency’s permission, for absence for a few days, in which time it is probably I may be able to procure a small Sum to support me during the time Mr. Skinner remains from the Army.This representation is from unavoidable necessity, and my sensations are much wounded on the occasion, that I should be under such circumstances, after so short a time, as to render an application of the kind to your Excellency necssary.If this meets with your Exellencys approbation, I shall return as early as possible to the Army. With the greatest respect, I have the honor to be Sir Your Excellency’s Mo. Obed. & Hum. servt
                        
                            Thomas DurieDy Com. Prisr
                        
                    